DETAILED ACTION
This Office action is in response to amendments received 12 May 2022 and drawings received 20 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3 September 2018. A certified copy of the DE 102018214922 application was received on 11 March 2022.

Drawings
The drawings were received on 20 July 2022.  These drawings are not accepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  The typed labels for catalytic converter [4] and heating element [5] in Figures 1-4 are illegible.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2022 was filed after the mailing date of the Non-Final Rejection on 18 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2 and 6-8 are objected to because of the following informalities:  Regarding claim 1, lien 14, “the flap” should be changed to the at least one flap.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one component in claims 1-2 and 7, a heating device in claim 2, and an evaporation device in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification as originally filed does not provide support for at least one flap at least partially disposed in a tapered portion of the flow section.  Although the specification describes that the actuator may have an influence by opening and closing flaps (paragraph 0013), the actuators [6] of the embodiment of Figure 1 are never disclosed or depicted as being flaps.  The specification describes the bypass of Figure 2 being closed or opened by closure elements which are formed by flap elements (paragraphs 0019 and 0041), or the flow section of Figures 3 or 4 being closed by a closing device, for example a rotatably mounted flap [10] (paragraphs 0028 and 0045).  However, the specification only describes the actuators [6] as devices which introduce phase-shifted pressure waves (paragraph 0039) and is otherwise silent as to their structure.  Additionally, Figure 1 does not depict the actuators [6] as flaps.  The only description in the specification of flaps describes that the flaps close off the cross section of the flow section (paragraphs 0019, 0028, 0041, and 0045).  As depicted in Figure 1, the actuators [6] are not capable of closing off the flow section.  The combination comprising at least one flap at least partially disposed in a tapered portion of the flow section as recited in claim 1 constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an evaporation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is silent as to any corresponding structure for “an evaporation device” and no structure is depicted in the drawings.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2010/0205936 A1; hereinafter Suzuki).
Regarding claim 1, Suzuki discloses an exhaust-gas system (Figures 1-2) for guiding and aftertreating exhaust gases from an exhaust-gas source (diesel engine), comprising: a flow section [100] through which exhaust gas may flow; at least one component [1] which is provided for the exhaust-gas aftertreatment, the at least one component [1] arranged in the flow section [100] and through which the exhaust gas may flow; and at least one flap [200, 201, 202] at least partially disposed in a tapered portion (see “tapered portion” in annotated partial Figure 1 below) of the flow section, and the at least one flap [200, 201, 202] alters the exhaust-gas flow in the flow section [100]; wherein the at least one flap [200, 201, 202] is in fluid communication with a gas volume in the flow section [100], as a result of which the flow direction of the exhaust gas which may flow through the flow section [100] is altered as a result of the position of the flap [200, 201, 202] (paragraphs 0021, 0059, 0062-0064, Figures 1-2, and annotated partial Figure 1 below; wherein first passage [101] and second passage [102] taper upwards at the location where they connect with exhaust pipe [100]).
                     
    PNG
    media_image1.png
    424
    454
    media_image1.png
    Greyscale

Regarding claim 2, Suzuki discloses the exhaust-gas system of claim 1, the at least one component [1] further comprising at least one of a heating device, a catalytic converter [2, 3], or an evaporation device (paragraph 0059 and Figures 1-2).
Regarding claim 6, Suzuki discloses the exhaust-gas system of claim 1, wherein the at least one flap [200, 201, 202] is arranged at the flow section [100] (paragraphs 0059, 0063-0064, and Figures 1-2).
Regarding claim 7, Suzuki discloses the exhaust-gas system of claim 6, the at least one flap [200, 201, 202] further comprising a first flap [202] and a second flap [201], wherein the first flap [202] is arranged downstream of the at least one component [1] and the second flap [201] is provided upstream of the at least one component [1] (paragraphs 0059, 0063-0064, and Figures 1-2; wherein the third valve [202] is arranged downstream of the catalytic converter [1] and the second valve [201] is arranged upstream of the catalytic converter [1] in the normal flow process (see paragraph 0063 and Figure 1)).
Regarding claim 8, Suzuki discloses the exhaust-gas system of claim 7, wherein the first flap [202] and the second flap [201] generate a pulsation of the gas volume (paragraph 0021; “in a pulsing manner”) located in the flow section [100], the pulsation of the gas volume enabling the flow direction of the gas volume to be reversed (paragraphs 0021, 0059, 0063-0064, and Figures 1-2). 

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Regarding pages 7-8 of the Remarks, the applicant argued that the valves [200, 201, 202] of Suzuki are not disposed in a tapered portion of a flow section as now recited in claim 1.  The examiner disagrees.  Suzuki’s first valve [200] is at least partially disposed in a tapered portion of the exhaust pipe [100], wherein the first passage [101] and second passage [102] taper upwards at the location where they connect with exhaust pipe [100] as shown by the examiner in annotated partial Figure 1 above.  The cross-sections of the first and second passages [101, 202] are smaller in the divided portion of the exhaust pipe [100] than at areas downstream of the divided portion (paragraph 0059 and annotated Figure 1 above) which constitute a tapering pipe.  As such, the examiner maintains that Suzuki discloses at least one flap at least partially disposed in a tapered portion of the flow section as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746